The sole question now raised is that this court erred in the original opinion in holding that the trial court did not err in refusing to charge as appellant requested, as tersely stated by appellant in his motion on "the defendant's right to arm himself."
As shown in the original opinion, the testimony in the case made such a charge wholly inapplicable. We did not then cite the authorities, but do so now.
As shown in the original opinion, the charge of the court submitted appellant's claimed self-defense most fully and completely from all *Page 240 
standpoints, and in no way limited his right of self-defense by a charge on provoking the difficulty, or otherwise. Under such circumstances, by many decisions of this court, uniform on the subject, the rule is, which we take from 2 Branch's Ann. P.C., sec. 1950, p. 1091, as follows: If the court does not limit defendant's right of self-defense by a charge on provoking the difficulty, or otherwise, but gives him the perfect right of self-defense on every defensive theory, it is not error to refuse to charge on his right to arm himself and seek an explanation. Williford v. State, 38 Tex.Crim. Rep.; Harrelson v. State, 60 Tex.Crim. Rep.; Holmes v. State, 69 Tex. Crim. 588; Fox v. State, 71 Tex.Crim. Rep.; Strickland v. State 71 Tex.Crim. Rep.; Carey v. State, 74 Tex. Crim. 112; Ford v. State, 77 Tex.Crim. Rep., 177 S.W. Rep., 1176; Crippen v. State, 189 S.W. Rep., 496, recently decided but not yet reported. We think these authorities are decisive against appellant's contention herein.
The motion is overruled.
Overruled.
HARPER, JUDGE, absent.